department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp posts-162257-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel financial services attn cc lm fs from lewis k brickates acting chief associate chief_counsel corporate cc corp subject forward_contract - basis shifting tax_shelter cases this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent a b c legend issues whether by entering into a forward_contract and a collar on foreign bank stock as described below foreign_corporation in substance acquired the shares of foreign bank assuming that foreign_corporation acquired ownership of shares of foreign bank stock whether the exercise of the call option on foreign bank shares by a subsidiary_corporation of foreign bank qualifies as a redemption as defined in sec_317 posts-162257-01 summary of conclusion sec_1 by entering into a forward_contract and a collar on foreign bank stock as described below foreign_corporation in substance did not acquire the shares of foreign bank assuming that foreign_corporation acquired ownership of shares of foreign bank stock the exercise of the call option on foreign bank shares by a subsidiary_corporation of foreign bank does not qualify as a redemption as defined in sec_317 facts notice_2001_45 2001_33_irb_120 announced that the service will challenge transactions identified as sec_302 basis shifting tax_shelters and disallow the federal_income_tax benefits purportedly derived from such transactions notice_2001_45 provides a brief description of the steps undertaken in the typical sec_302 basis shifting tax_shelter this chief_counsel_advice focuses on two of the several steps involved in the shelter the purported acquisition of foreign bank fb shares by foreign_corporation fc and the subsequent redemption of those shares by fb thus a discussion of the facts relating specifically to these two steps is provided herein fc enters into an agreement with fb to purchase a certain number of bearer_shares of fb the terms of the agreement are similar to what would be in a forward_contract fb retains possession of the bearer_shares and payment is delayed until some future date the settlement_date as part of this transaction fc and fb also enter into call and put options specifically fc sells to fb a call option on the same number of fb shares allegedly acquired by fc the call option see also factual discussion in fsa date fsa date and cc-2002-001 date see the sources cited supra note although the sources refer to fc’s purported acquisition of fb shares as a loan or a leveraged acquisition certain significant terms of the acquisition agreement described in these sources are the same as or similar to those that would appear in the context of a forward_contract ie delivery and payment for a specific quantity of a financial_instrument at a specified future date the date memorandum describes the put and call options as matching that term may be misleading because as described in the memorandum and herein the strike prices of the options are not equal it should be clarified that generally there is a a percent spread between the strike_price of the call and the strike_price of the put posts-162257-01 is a european-style option that is exercisable on a single day the settlement_date and the grantor of the option receives a premium the strike_price of the call is typically set at b percent of the forward_contract price the call option also has a strike_price reset feature if the actual price of the shares falls below the strike_price during the holding_period the strike_price is adjusted downward to c percent of the forward_contract price in addition the call has an integrated forward feature fb is required to pay varying amounts to fc for each day the actual share price exceeds predetermined levels if at any time the actual share price falls below the reset strike_price fb pays to fc an amount equal to some amount multiplied by the number of days prior to the actual share price falling below the strike reset price finally as part of the agreement fc purchases from fb on the same date a put on the same number of fb shares the put is also a european-style option exercisable only on the settlement_date and the grantor of the option receives a premium the strike_price of the put is typically set at c percent of the forward_contract price on the settlement_date fb purportedly exercises the call option on its bearer_shares from fc the date memorandum indicates however that in certain cases a broker dealer subsidiary of fb rather than fb itself or its branch exercises the call option the u s taxpayer treats this particular transaction as a redemption within the meaning of sec_317 and then applies sec_302 to determine whether the redemption should be treated as a distribution in part or full payment in exchange for stock under sec_302 or as a distribution_of_property governed by sec_301 law and analysis issue whether by entering into a forward_contract and a collar on fb stock as described above fc in substance properly acquired the shares of fb stock that were redeemed in general federal_income_tax consequences are governed by the substance of a transaction see gregory v helvering u s pincite a sale has not occurred if the benefits_and_burdens_of_ownership have not passed to the purported purchaser see 106_tc_237 77_tc_1221 thus if the benefits and burdens have not passed to fc fc did not properly acquire ownership of fb stock while some facts suggest a sale has occurred further analysis of the transaction suggests otherwise generally as between fb and fc fb bears the risk of loss and opportunity for gain by entering into the put and call options fc gives up a portion of the opportunity for gain in return for protection from the risk of loss in exchange for the elimination of risk of loss below the strike_price of the put fc gives up a portion of the opportunity for gain above the strike_price of the call when the price of fb shares exceeds the strike_price of the call fb is able to posts-162257-01 exercise the call and any appreciation of the shares inures to fb however the integrated forward feature acts to transfer a portion of the appreciation on the shares back to fc if the share price rises above the levels specified fc also retains exposure to the risk of loss between the strike_price of the call and put however when the options are first entered into the spread of the collar is only a percent of the share price if the share price falls to the reset strike_price as it generally does in these cases there is no spread on the collar furthermore since the strike_price of the call is below the current price of the shares fc forfeits some of the opportunity for gain outside the spread as previously mentioned fc does have some opportunity for gain outside the spread through the integrated forward feature therefore fb not fc bears the risk of loss and the opportunity for gain it could also be argued that the parties fc and fb do not intend for a sale of the shares to occur when the options are entered into the exercise price of the call is below the current price of the shares the fact that the call is in the money suggests that there may be a high probability that fb will exercise the call and retain ownership of the shares furthermore given the coterminous settlement of the forward_contract and the call option it appears that the parties never intend to transfer the shares to fc the transaction appears to have been accomplished through offsetting balance_sheet entries although not all the factors point towards the conclusion that the transaction is not in substance a sale the opportunity for gain and risk of loss the intention of the parties and the probability that the call will be exercised support the conclusion that fc never purchased the shares from fb there is support for an argument that a collar on shares acts to transfer ownership of those shares see 69_tc_837 revrul_72_543 1972_2_cb_87 in penn-dixie steel corp the taxpayer sought to treat a collar transaction as a sale in part because the possibility that a put and call would not be exercised was so remote that it should be ignored the taxpayer had purchased stock and then sold a put and bought a call on the stock the court disagreed with the taxpayer but assumed without deciding that there may have been a different result had the put and call both been exercisable and expired on the same date the court also indicated that if the terms of the put and call had been shorter the result may have been different see penn-dixie steel corp t c pincite fc’s put and call are very short term and are both exercisable on the same date based on penn-dixie steel corp by entering into the collar before purchasing the fb shares fc in substance never the date memorandum at the top of page suggests that the retention of possession of shares by fb necessarily equates to fb continuing as owner of the shares possession does not equate to ownership though it may be a factor that courts would consider posts-162257-01 acquires ownership of the shares the collar negates any ownership acquired through the purchase of the shares furthermore a purported put option on stock may be treated as a sale of the stock when the option is certain to be exercised based on the economics of the option revrul_85_87 1985_1_cb_268 treats a taxpayer that sold a significantly in-the-money put as entering into a contract to buy the shares the revenue_ruling determined there was no substantial likelihood the put would not be exercised based on the term of the put the premium paid the historic volatility in the value of the stock and the difference between the strike_price of the put and the price of the shares at the time the put was entered into here fc sells an in-the-money call which following the reasoning of revrul_85_87 arguably may be equivalent to a contract to sell the shares therefore it could be argued that fc enters into a contract to sell the shares before they are purchased from fb had fc owned the shares the transaction could be argued to be a sale of the shares since fc does not own the shares when the call option is sold fc can be viewed as never having acquired the shares alternatively fb buys an in-the-money call the equivalent under revrul_85_87 of a contract to buy in essence fb contracts to buy back the shares before having sold them which arguably suggests fb never sells the shares to fc finally a transaction involving a sale of shares followed by the seller of the shares purchasing a call on those shares may not be treated as a sale of shares see 376_f2d_791 here the initial seller of the shares fb also purchases a call on the same shares so fb arguably should not be treated as selling the shares if fb does not sell the shares fc never owns the shares thus in analyzing the substance of the transaction as a whole fc never acquires ownership of fb shares issue assuming that fc acquired ownership of shares of fb stock whether the exercise of the call option on fb shares by a subsidiary_corporation of fb qualifies as a redemption as defined in sec_317 the memorandum dated date indicates that in certain transactions identified as sec_302 basis shifting tax_shelters a subsidiary the date memorandum in the second full paragraph on page suggests that the transaction as a whole ie the forward_contract entered into simultaneously with the call and put options may be recast into a single cash-settled derivative contract the two parts of the transaction should not be recast into a new transaction in order to conclude that stock has not been transferred particularly given that there is no authority for recasting routine commercial transactions into a derivative posts-162257-01 corporation of fb purportedly acquires fb stock from fc by exercising the call option between fb and fc the u s taxpayer treats this acquisition as a redemption of fb stock for purposes of determining whether an acquisition of fb stock by fb’s subsidiary from fc should be treated as a distribution in part or full payment in exchange for stock under sec_302 or as a distribution_of_property governed by sec_301 unless otherwise indicated the acquisition must be a redemption as defined in sec_317 thus if the acquisition is not a redemption as defined in sec_317 the acquisition is not subject_to the sec_302 analysis sec_317 defines a redemption of stock as for purposes of part i of subchapter_c of the code sections an acquisition by a corporation of its stock from a shareholder in exchange for property whether or not the stock so acquired is cancelled retired or held as treasury_stock see also s rep no 83d cong 2d sess pincite containing nearly identical language property is defined as money securities and any other_property excluding stock or rights to acquire stock in the corporation making the distribution sec_317 s rep no 83d cong 2d sess pincite sec_1 no other terms contained in the definition of redemption of stock are defined it is a well-established principle of statutory interpretation that the words of statutes -- including revenue acts -- should be interpreted where possible in their ordinary everyday senses 369_us_672 citing 331_us_1 in interpreting such words pertinent legislative_history may be considered id such interpretation however cannot add to or alter the words employed to effect a purpose which does not appear on the face of the statute id the statute at issue here sec_317 is unambiguous the provision clearly provides that the corporation must acquire its own stock in order to be treated as having redeemed the stock as defined in sec_317 and being subject_to the sec_302 analysis neither the statute the interpretative treasury regulations thereunder nor the legislative_history permit acquisitions of stock by corporations other than the corporation that issued the stock to meet the threshold definitional requirements of a redemption notwithstanding this the code provides for exceptions to the requirement that a redemption as defined in sec_317 occur in order for sec_302 to apply certain transactions are treated as bypassing the definitional requirements of sec_317 and are deemed subject for purposes of this discussion the subsidiary_corporation of fb is presumed not to be a disregarded_entity as described in sec_301_7701-2 of the procedure and administration regulations posts-162257-01 to sec_302 on the other hand there are instances where transactions literally meeting the definitional requirements of sec_317 are not treated as redemptions the acquisition of stock at issue here however does not implicate any exception to the unambiguous definition in sec_317 therefore assuming that fc in substance acquired shares of fb stock the acquisition of fb stock by a subsidiary_corporation of fb from fc is not a redemption under sec_317 and is thus not subject_to the sec_302 analysis case development hazards and other considerations see eg sec_304 treating certain stock acquisitions by related corporations as redemptions subject_to the application of sec_302 see eg sec_1_83-1 not treating the forfeiture of restricted employer stock back to the employer as a redemption of that stock within the meaning of sec_317 even though the form of the transaction satisfies the statutory definition posts-162257-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call this office at if you have any further questions by associate chief_counsel corporate lewis k brickates acting chief branch
